DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a cutting device comprising a wheeled frame having frame members extending between a handle and wheels, a mounting plate mounted on the frame members and having spaced apart attachment points, a blade, a blade holding assembly having an assembly attachment point for selectively connecting to one of the spaced apart attachment points of the mounting plate for setting cutting angles and storage position of the blade, wherein the blade is positioned between the wheels and the handle.
For example, Napolitano (2015/0306779) teaches a cutting device comprising a wheeled frame having frame members 104 extending between a handle (upper end of element 104) and wheels 102, a blade 203, and a blade holding assembly 206.
However, Napolitano does not teach a mounting plate mounted on the frame members and having spaced apart attachment points and the blade holding assembly 206 having an assembly attachment point for selectively connecting to one of the spaced apart attachment points of the mounting plate for setting cutting angles and storage position of the blade, wherein the blade is positioned between the wheels and the handle. Element 101 is a mounting plate.  However, it is not positioned between the wheels 102 and the handle (upper end of element 104). Furthermore, element 101 does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHONG H NGUYEN/Examiner, Art Unit 3724